17-149
     Arguijo-Anariba v. Barr
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A206 625 565
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of March, two thousand nineteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            ROBERT D. SACK,
 9            REENA RAGGI,
10                 Circuit Judges.
11   _____________________________________
12
13   SONIA ARGUIJO-ANARIBA,
14            Petitioner,
15
16                     v.                                        17-149
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Robert C. Ross, West Haven, CT.
24
25   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
26                                        Attorney General; Paul Fiorino,
27                                        Senior Litigation Counsel; Deitz
28                                        P. Lefort, Trial Attorney, Office
29                                        of Immigration Litigation, United
30                                        States Department of Justice,
31                                        Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Sonia Arguijo-Anariba, a native and citizen

6    of Honduras, seeks review of a BIA decision affirming an

7    Immigration Judge’s (“IJ”) denial of asylum, withholding of

8    removal, and relief under the Convention Against Torture

9    (“CAT”).     In re Sonia Arguijo-Anariba, No. A206 625 565

10   (B.I.A. Dec. 20, 2016), aff’g No. A206 625 565 (Immig. Ct.

11   Hartford May 16, 2016).    We assume the parties’ familiarity

12   with the underlying facts and procedural history in this case.

13       The BIA declined to reach the IJ’s adverse credibility

14   determination, and we review only the determination made by

15   the BIA.     See Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

16   522 (2d Cir. 2005).     Therefore, we will assume, as the BIA

17   did, petitioner’s credibility.      Applying well-established

18   standards of review, see 8 U.S.C. § 1252(b)(4)(B), Yanqin

19   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009), we identify

20   no error in the agency’s determination that Arguijo-Anariba

21   failed to establish past persecution or a well-founded fear

22   of future persecution on account of a protected ground.


                                    2
1           Arguijo-Anariba had to demonstrate that she experienced

2    past persecution or feared future persecution on account of

3    her “race, religion, nationality, membership in a particular

4    social        group,     or      political            opinion.”                 8 U.S.C.

5    § 1158(b)(1)(B)(i);           id.      § 1231(b)(3)(A).                 Asylum        or

6    withholding of removal “may be granted where there is more

7    than one motive for mistreatment, as long as at least one

8    central reason for the mistreatment is on account of a

9    protected ground.”        Acharya v. Holder, 761 F.3d 289, 297 (2d

10   Cir.     2014)    (internal      quotation            marks    omitted).            Harm

11   motivated purely by wealth is not based on a protected ground.

12   See Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73–74 (2d Cir. 2007).

13   An   applicant       asserting      persecution         based    on     a   protected

14   ground    “must      provide     some       evidence      of     [a    persecutor’s

15   motives],      direct    or    circumstantial.”                I.N.S.       v.   Elias-

16   Zacarias, 502 U.S. 478, 483 (1992) (emphasis in original);

17   see also Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281,

18   291 (2d Cir. 2007).

19          Arguijo-Anariba sought asylum and withholding of removal

20   based    on    her   membership        in       two   asserted    social         groups:

21   landowners and female heads of households.                            Even assuming

22   that     these       groups      are        cognizable         under        8     U.S.C.

23   § 1158(b)(1)(B)(i), the agency reasonably determined that
                                                 3
1    Arguijo-Anariba failed to demonstrate that her membership in

2    those groups motivated the alleged harms. Specifically, she

3    offered no direct or circumstantial evidence to demonstrate

4    that she was, or will be, targeted based on her status as a

5    landowner or as a head of household.                 See I.N.S. v. Elias-

6    Zacarias, 502 U.S. at 483; see also Ucelo-Gomez v. Mukasey,

7 509 F.3d at 73 (“When the harm visited upon members of a group

8    is   attributable   to   the    incentives          presented   to   ordinary

9    criminals rather than to persecution, the scales are tipped

10   away    from   considering     those       people    a    ‘particular    social

11   group’”).

12          Because   Arguijo-Anariba           failed    to    demonstrate    past

13   persecution or a well-founded fear of future persecution on

14   account of a protected ground, the agency did not err in

15   denying her asylum and withholding of removal.                  See 8 U.S.C.

16   § 1158(b)(1)(B)(i); id. § 1231(b)(3)(A).                     Arguijo-Anariba

17   does not challenge the agency’s denial of CAT relief.

18          For the foregoing reasons, the petition for review is

19   DENIED.    As we have completed our review, any stay of removal

20   that the Court previously granted in this petition is VACATED,

21   and any pending motion for a stay of removal in this petition

22   is DISMISSED as moot.        Any pending request for oral argument

23   in this petition is DENIED in accordance with Federal Rule of
                                            4
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe
5                              Clerk of Court




                                 5